                         UNITED STATES DISTRICT COURT
                          DISTRICT OF SOUTH CAROLINA
                               FLORENCE DIVISION


GARY LEE BROWN,                          )         C/A No. 4:18-2138-JFA-TER
                                         )
                            Plaintiff,   )
                                         )                    ORDER
vs.                                      )
                                         )
LT. WOODBERRY, SGT. SMITHY, NURSE )
APRIL BOATWRIGHT, PRVT. GODWIN,          )
AND PRVT. B. DAVIS,                      )
                                         )
                            Defendants.  )
________________________________________ )

      Plaintiff filed a motion with the court on December 7, 2018, entitled “Plaintiff’s

Motion For An Order To Compel A Discovery Response.” (ECF No. 40). In this

motion, Plaintiff requests an order from the Court to compel the deposition of Dr.

Fling. Defendant Nurse Boatwright filed a response in opposition asserting that it is

not the proper vehicle in which to depose a witness as Plaintiff may depose a witness

without leave of court because Defendant has not objected to the taking of any

deposition at this time. Further, Defendant states that Plaintiff has made no attempt

to date to take Dr. Fling’s deposition, so leave of Court would be premature.

      Discovery in civil cases filed in this court is governed by the Federal Rules of

Civil Procedure. These rules are applicable to all litigants including those who are

proceeding pro se. According to Rule 26(b)(1), “[p]arties may obtain discovery

regarding any nonprivileged matter that is relevant to any party's claim or defense.”

Except under certain circumstances in which leave of the court is required, see

Fed.R.Civ.P. 30(b)(2), a party may take an oral deposition of another party without
leave of the court by serving written notice on the opposing party. See Fed.R.Civ.P.

30. The deponent's attendance may be compelled by subpoena pursuant to Rule 45.1

Accordingly, this motion is denied without prejudice.

       IT IS SO ORDERED.


                                                            s/Thomas E. Rogers, III
January 10, 2019                                            Thomas E. Rogers, III
Florence, South Carolina                                    United States Magistrate Judge




       1
         The court's authorization of a subpoena requested by an in forma pauperis plaintiff is
subject to limitations, including the relevance of the information sought as well as the burden
and expense to a person subject to the subpoena. See Fed.R.Civ.P. 26(b) & 45(c)(1). The court
notes that, although the plaintiff has been granted in forma pauperis status pursuant to 28 U.S.C.
§ 1915(d), such status does not mean that the plaintiff’s discovery expenses are underwritten or
waived. Plaintiff is advised that subpoenas for the attendance at a deposition cannot be enforced
without proper prepayment of the appropriate witness and mileage fees. See Fed.R.Civ.P. 45(b)
(1)

                                                2
